Exhibit 99.1 NEWS Charter Second Quarter 2011 Results Demonstrating Financial Performance and Progress on Strategic Initiatives St. Louis, Missouri – August 2, 2011 – Charter Communications, Inc. (along with its subsidiaries, the “Company” or “Charter”) today reported financial and operating results for the three and six months ended June 30, 2011. Second quarter highlights: · We made significant progress on strategic initiatives including customer experience, DOCSIS 3.0 and switched digital video (SDV). · Commercial revenues grew 17.5% on a pro forma1 basis and 16.5% on an actual basis supported by improved sales productivity and investment. · Non-video customer relationships increased by approximately 40,800 for the quarter, nearly double prior-year second quarter growth. · Revenues grew 2.2% on a pro forma basis and 1.1% on an actual basis due to growth in commercial, Internet, telephone and advertising sales. · Adjusted EBITDA2 grew 4.8% year-over-year on a pro forma basis and 4.2% on an actual basis reflecting disciplined revenue growth coupled with strong operational performance. · Net loss totaled $107 million in the second quarter of 2011. Free cash flow2 increased to $155 million and cash flows from operating activities totaled $460 million. “We delivered another solid quarter of adjusted EBITDA growth and substantial free cash flow,” said Mike Lovett, President and Chief Executive Officer. “We made significant progress on our longer-term strategic initiatives and are just beginning to see the benefits of these investments. We continued to drive accelerated growth in our commercial business and higher penetration of our superior Internet product, and we are confident that the investments we are making to enhance our products and customer service are setting us up for long-term success. For the remainder of 2011, we will continue to focus on our key strategies of enhancing our customers’ experience, leveraging our Internet advantage while we develop next generation video services, and aggressively pursuing growth in our commercial business.” 1 Pro forma results are described below in the “Use of Non-GAAP Financial Metrics” section and are provided in the addendum of this news release. 2 Adjusted EBITDA and free cash flow are defined in the “Use of Non-GAAP Financial Metrics” section and are reconciled to consolidated net loss and net cash flows from operating activities, respectively, in the addendum of this news release. 1 Key Operating Results Approximate as of Actual Pro Forma June 30, June 30, 2011 (a) 2010 (a) Y/Y Change Footprint Estimated Homes Passed Video (b) 1 % % Switched Digital Video 68
